COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-13-00071-CV

Oncor Electric Delivery Company, LLC      §      From County Court at Law No. 1

                                          §      of Wichita County (C-343-E)
v.
                                          §      December 12, 2013

Carl H. Brockriede                        §      Opinion by Chief Justice Livingston

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s order. We reverse the trial court’s order and

remand the case for the trial court to render judgment on the special

commissioners’ award.

      We further order that appellee Carl H. Brockriede shall pay all of the costs

of this appeal, for which let execution issue.

                                     SECOND DISTRICT COURT OF APPEALS



                                     By _________________________________
                                        Chief Justice Terrie Livingston